                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                       Plaintiff,                                        8:19CR220
        vs.
                                                                TENTATIVE FINDINGS
LYDIA MORAA MATUNDA,
                       Defendant.


       The Court has received the Revised Modified Presentence Investigation Report (RPSR)
and addendum in this case. The defendant has filed a motion for variance (Filing No. 22) and
objected to the RPSR (Filing No. 23). The government adopted the RPSR (Filing No. 21) and has
filed a response regarding Defendant’s objection to the RPSR (Filing No. 27).


       IT IS ORDERED:

       1. The Court will consult and follow the Federal Sentencing Guidelines to the extent
           permitted and required by United States v. Booker, 543 U.S. 220 (2005) and subsequent
           cases. In this regard, the Court gives notice that, unless otherwise ordered, it will:
           (a)   give the advisory Guidelines respectful consideration within the context of each
                 individual case and will filter the Guidelines' advice through the 18 U.S.C. §
                 3553(a) factors, but will not afford the Guidelines any particular or "substantial"
                 weight;
           (b)   resolve all factual disputes relevant to sentencing by the greater weight of the
                 evidence and without the aid of a jury;
           (c)   impose upon the United States the burden of proof on all Guidelines
                 enhancements;
           (d)   impose upon the defendant the burden of proof on all Guidelines mitigators;
           (e)   depart from the advisory Guidelines, if appropriate, using pre-Booker departure
                 theory; and
           (f)   in cases where a departure using pre-Booker departure theory is not warranted,
                 deviate or vary from the Guidelines when there is a principled reason justifying a
      sentence different than that called for by application of the advisory Guidelines,
      again without affording the Guidelines any particular or "substantial" weight.


2.   The defendant has objected to the RPSR's three level enhancement for Count 1 for
     a dangerous weapon being possessed, and its use was threatened under U.S.S.G. §
     2A2.4(b)(1)(B).     Defendant has also objected to the RPSR’s eight level
     enhancement for Count 2 for the offense involving (A) either the conscious or
     reckless risk of death or serious bodily injury, or (B) possession of a dangerous
     weapon in connection with the offense conduct under U.S.S.G. § 2B1.1(b)(16).
     Specifically, the defendant claims there is no evidence that Defendant used her car
     as a weapon and was only using her car for transportation purposes. Defendant,
     citing United States v. Wallace, 852 F.3d 778 (8th Cir. 2017), is equating the intent
     necessary to sustain a conviction for assault with a dangerous weapon in 18 U.S.C.
     §111(b) with the intent to employ a weapon under the relevant assessed Guideline
     enhancements. Defendant claims she used her car purely for flight to commit Count
     1 but had no intent to threaten harm to officers.


     When the defendant objects to any of the factual allegations contained therein on
     an issue on which the government has the burden of proof, such as the base offense
     level and any enhancing factors, the government must present evidence at the
     sentencing hearing to prove the existence of the disputed facts. United States v.
     Poor Bear, 359 F.3d 1038, 1041 (8th Cir. 2004). Accordingly, the Court will
     determine on the evidence presented at sentencing whether the government has
     shown that the defendant's used her vehicle, or threatened to use her vehicle, as a
     dangerous weapon.


     The defendant has also filed a motion for variance (Filing No. 22) asking the Court
     to vary from the Guidelines range based on her personal circumstances and the §
     3553(a) factors. The Court will resolve that motion at sentencing.
      3.     Except to the extent, if any, that the Court has sustained an objection, granted a
             motion, or reserved an issue for later resolution in the preceding paragraph, the
             parties are notified that the Court's tentative findings are that the presentence report
             is correct in all respects.


      4.     If any party wishes to challenge these tentative findings, that party shall, as soon as
             possible (but in any event no later than three (3) business days before sentencing)
             file with the Court and serve upon opposing counsel an objection challenging these
             tentative findings, supported by a brief as to the law and such evidentiary materials
             as are required, giving due regard to the local rules of practice governing the
             submission of evidentiary materials. If an evidentiary hearing is requested, such
             filings should include a statement describing why a hearing is necessary and how
             long such a hearing would take.


      5.     Absent timely submission of the information required by the preceding paragraph,
             the Court's tentative findings may become final and the presentence report may be
             relied upon by the Court without more.


      6.     Unless otherwise ordered, any objection challenging these tentative findings shall
             be resolved at sentencing.


      7.     If the parties require more than one hour for sentencing, counsel must contact Mary
Beth McFarland by e-mail, mary_beth_mcfarland@ned.uscourts.gov.


      Dated this 8th day of November, 2019.



                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
